Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not disclose “in response to determining presence of interference from an unmanned aerial vehicle or a terminal similar to an unmanned aerial vehicle, determining a target resource block, from all resource blocks for data transmission, which is interfered with by the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle; generating a target notification message, wherein the target notification message carries resource block information of the target resource block and an interference indication identifier, and the interference indication identifier is used to indicate that the interference comes from the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle; and sending the target notification message to a second base station, so that the second base station determines, based on the target notification message, a target terminal from terminals served by the second base station, verifies legality of the target terminal to obtain a verification result, and reduces interference with the target resource block according to at least one of the verification result or a terminal type to which the target terminal belongs, wherein the second base station is a base station adjacent to the first base station, and the target terminal is a terminal that is using the target resource block.”
The closest prior art of record includes: Abdelmonem (US 2019/0052294 A1) Method and Apparatus for Detecting and Analyzing Passive Intermodulation Interference in a Communication System; paragraphs 144-145.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462